Filed 1/19/22 P. v. Moore CA1/4

        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                 A161308
 v.
 ALANA MOORE,                                                    (Alameda County
                                                                 Super. Ct. No. H57506)
           Defendant and Appellant.


          Defendant Alana Moore contends the trial court acted
without jurisdiction when, more than four years after it imposed
an initial victim restitution order and four months after her
probation had terminated, it imposed a second restitution order
requiring her to reimburse the California Victim Compensation
and Government Claims Board (VCB) for additional amounts for
her victim’s medical expenses. We conclude Moore is estopped
from challenging the court’s exercise of jurisdiction by her failure
to object to continuing the restitution hearing beyond the
expiration of her probationary term.
                                        BACKGROUND
          In December 2014 Alana Moore struck her ex-husband with
her moving car, breaking his leg. She pleaded no contest to felony


                                                      1
assault by means of force likely to cause great bodily injury and
in July 2015 was sentenced to five years of formal probation. As a
probation condition, she agreed to pay victim restitution and the
court reserved jurisdiction to determine the amount.
      In early 2016 the People requested victim restitution of
$11,284.07, the amount the VCB had paid Moore’s victim for his
medical costs, and asked that the court reserve jurisdiction to
increase that amount in the future pursuant to Penal Code1
sections 1202.4, subdivision (f)(1) and 1202.46. The VCB invoice
supporting the request also indicated the possibility of
“additional amounts to be determined.” On March 22, 2016,
Moore stipulated through counsel to pay victim restitution in the
requested amount.
      In November 2019 the People moved for additional victim
restitution, this time seeking reimbursement for the VCB’s
payment of an additional $24,637.89 for the victim’s medical
expenses, for total restitution of $35,921.96. On January 3, 2020,
the parties appeared in court to address the new restitution
claim. Moore disputed the amount and the court set the matter
for a contested hearing on March 20, 2020.
      Before that hearing could occur, effective March 17, 2020,
the court curtailed its operations due to the COVID-19 pandemic.
Over the following months a series of emergency orders
authorized partial court closures and extended various legal



      1Unless otherwise noted, further statutory citations are to
the Penal Code.

                                 2
deadlines. Due to the closures the restitution hearing was
continued first to May 15, then reset for May 22, and then to
dates in mid-July. Moore did not request a hearing date or object
to any of these continuances.
      Moore’s probation ended on July 2, 2020. On July 14,
through counsel, Moore asked to continue the hearing then set for
July 16. The prosecutor acquiesced in an email exchange between
the court and all counsel, noting that “the case involves a VCB
claim that had been previously ordered and then there were
additional expenses paid. As such, our submission at a hearing
would be the certified documents for the increase[d] VCB
amounts.” In an emailed response, the court agreed to continue
the hearing and observed that Moore’s probation had terminated
on July 2. With both parties’ agreement, the hearing was set for
October 16, 2020.
      At the October hearing, defense counsel argued for the first
time that the court lost jurisdiction to order further restitution
when Moore’s probationary period ended on July 2. The court
ordered briefing on the jurisdictional issue and set a hearing for
November 3. On that date, after considering the parties’ briefs
and argument, the court ruled that it retained jurisdiction to act
on the request for additional restitution. The court distinguished
Moore’s primary authority, People v. Waters (2015)
241 Cal.App.4th 822 (Waters), on the ground that there victim
restitution was not claimed until two years after Waters’s
probation had terminated, while in Moore’s case the restitution
claim was in process and an initial amount had been awarded

                                  3
during her probationary period. The court ordered Moore to pay
the VCB $24,637.89 in additional restitution.
      This appeal is timely.
                          DISCUSSION
      Moore contends the trial court acted in excess of its
jurisdiction when it ordered the additional restitution after her
probation expired. We will not address her jurisdictional
argument, an issue the Supreme Court has thus far declined to
resolve (see People v. Ford (2015) 61 Cal.4th 282, 284 (Ford)),
because we find her estopped from asserting it by her acceptance
of the benefits of her plea bargain and her subsequent failure to
object to delaying the hearing beyond the termination of her
probationary period. Although not necessary to our resolution of
the appeal, we also find the authority for her jurisdictional
argument inapposite.
      Our starting point is the constitutional and statutory
scheme governing victim restitution in this state. “In 1982,
California voters passed Proposition 8, also known as The
Victims’ Bill of Rights. At the time this initiative was passed,
victims had some access to compensation through the Restitution
Fund, and trial courts had discretion to impose restitution as a
condition of probation. [Citations.] Proposition 8 established the
right of crime victims to receive restitution directly ‘from the
persons convicted of the crimes for losses they suffer.’ [Citation.]
The initiative added article I, section 28, subdivision (b) to the
California Constitution: ‘It is the unequivocal intention of the
People of the State of California that all persons who suffer losses

                                  4
as a result of criminal activity shall have the right to restitution
from the persons convicted of the crimes for losses they suffer. [¶]
Restitution shall be ordered from the convicted persons in every
case, regardless of the sentence or disposition imposed, in which
a crime victim suffers a loss, unless compelling and extraordinary
reasons exist to the contrary.’ ” (People v. Giordano (2007)
42 Cal.4th 644, 652 (Giordano).)
      This constitutional mandate, which was not self-executing,
directed the Legislature to adopt implementing legislation.
(Giordano, supra, 42 Cal.4th at p. 652.) In 1983 the Legislature
enacted section 1203.4, which required courts to impose victim
restitution as a condition in all cases in which probation was
granted (Giordano, at p. 652), followed in 1986 with the
enactment of Government Code former section 13967, requiring
restitution in nonprobationary cases as well. (Giordano, at
p. 653.)
      Further changes to the statutory restitution scheme
followed in the mid-1990’s, when “ ‘to expand the ability of the
victims to receive restitution,’ ” the Legislature consolidated
these and other former restitution provisions into section 1202.4.
(Giordano, supra, 42 Cal.4th at p. 653.) “[S]ection 1202.4 now
requires restitution in every case, without respect to whether
probation is granted.” (Ibid.) Subject to exceptions not relevant
here, section 1202.4, subdivision (f) provides that “in every case
in which a victim has suffered economic loss as a result of the
defendant’s conduct, the court shall require that the defendant
make restitution to the victim or victims . . . based on the amount

                                   5
of loss claimed by the victim or victims. . . . If the amount of loss
cannot be ascertained at the time of sentencing, the restitution
order shall include a provision that the amount shall be
determined at the direction of the court. The court shall order full
restitution.” Pursuant to section 1202.4, subdivision (l), when
probation is ordered, the court “shall make the payment of
restitution fines and orders imposed pursuant to this section a
condition of probation.”
      In 1999 the Legislature expressly conferred jurisdiction on
trial courts to impose and modify victim restitution orders until
the victim’s losses could be ascertained. Section 1202.46 now
provides: “Notwithstanding Section 1170, when the economic
losses of a victim cannot be ascertained at the time of sentencing
pursuant to subdivision (f) of Section 1202.4, the court shall
retain jurisdiction over a person subject to a restitution order for
purposes of imposing or modifying restitution until such time as
the losses may be determined. This section does not prohibit a
victim, the district attorney, or a court on its own motion from
requesting correction, at any time, of a sentence when the
sentence is invalid due to the omission of a restitution order or
fine pursuant to Section 1202.4.” (§ 1202.46; Stats. 1999, ch. 888,
§ 3 (Sen. Bill No. 1126 (1999-2000 Reg. Sess.) Feb. 26, 1999),
amended by Stats. 2016, ch. 37), § 4 (Assem. Bill No. 2295 (2015-
2016 Reg. Sess.) June 27, 2016, eff. Jan. 1, 2017.)
      In People v. Bufford (2007) 146 Cal.App.4th 966 (Bufford),
which did not involve a probationary term, Division 3 of this
court rejected a defense contention that the trial court lost

                                  6
jurisdiction to order restitution once the defendant had fully
served her prison sentence. The court observed that when the
trial court ordered victim restitution at sentencing it reserved the
amount of the award until it could be ascertained at a later date.
(Id. at pp. 968–970.) After an initial hearing followed by a series
of continuances spanning over four years, the trial court denied
the prosecutor’s renewed motion to fix the amount of restitution
on the ground the defendant had by then fully served her
sentence. (Id. at p. 969.)
       On appeal, this court relied on sections 1202.46 and
1202.4, subdivision (f) to reject the defendant’s contention.
“Under a reading of the plain language of section 1202.4, if the
court cannot determine the amount of restitution at the time of
sentencing, there is no limitation upon when the court must next
set a restitution hearing, nor is there a limitation on the
permissible reasons that may prevent fixing the amount of
restitution.” (Bufford, supra, 146 Cal.App.4th at p. 971.) “The
trial court ordered victim restitution at the time of sentencing,
and followed the statutory procedure that permits determination
of the amount of loss at a later hearing” pursuant to sections
1202.4, subdivision (f) and 1202.46. (Bufford, at pp. 971–972.)
The prosecutor thereafter moved as soon as the circumstances
permitted to fix the amount of the victim’s losses. (Id. at p. 972.)
In the absence of “ ‘compelling and extraordinary reasons’ ”
requiring departure from the constitutional mandate to
recompense crime victims for their losses, the Bufford court



                                  7
rejected the defendant’s narrow interpretation of the statutory
scheme. (Ibid.)
      The Supreme Court has not decided whether the expiration
of a probationary term, unlike a prison sentence, deprives the
trial court of jurisdiction to impose or modify a restitution order.
Two published opinions from the Courts of Appeal hold that it
does: People v. Waters, supra, 241 Cal.App.4th 822, and Hilton v.
Superior Court (2014) 239 Cal.App.4th 766 (Hilton). In Ford,
supra, 61 Cal.4th at pp. 284–285, in which the Court of Appeal
held it does not, the Supreme Court declined to resolve the
conflicting authority because it found the defendant estopped
from challenging the court’s exercise of jurisdiction.2
      We agree with the People that the circumstances here
mandate the same outcome. As the Court observed in Ford,
probationers may be estopped from challenging the trial court’s
jurisdiction to award restitution after the probationary period
has expired if, by their conduct, they consented to or acquiesced
in the trial court’s act. (Ford, supra, 61 Cal.4th at pp. 287–288,
citing In re Griffin (1967) 67 Cal.2d 343, 348 [defendant who
requested continuance of probation revocation hearing beyond
probationary period was estopped from challenging order
revoking probation].)




      2 The court then dismissed review in Hilton, which it had
granted and held pending resolution of Ford. (Hilton v. Superior
Court, supra, 239 Cal.App.4th 766, review dism. and matter
remanded July 8, 2015, S217616.)

                                  8
      The Supreme Court explained the legal justification for
applying estoppel under such circumstances in In re Bakke (1986)
42 Cal.3d 84, 89, where it held a defendant who requested a stay
of execution of a jail term imposed as a condition of probation
pending appeal was estopped from challenging the court’s
jurisdiction to impose the term after his probation ended. The
Court reasoned:
      “Respondent does not contest the generally applicable rule
that a probation order may be revoked or modified only during
the period of probation. [Citations.] A probationer may by his
conduct, however, consent to the continuance of a proceeding to a
time beyond that within which a statute requires the court to act.
In an analogous context the Court of Appeal held in People v.
Ham (1975) 44 Cal.App.3d 288 . . . that when a probationer
appeared before the court for a revocation hearing prior to the
expiration of the period of probation, and requested a
continuance to a date beyond that period, the court retained the
power to conduct the hearing and to revoke probation as the
probationer was estopped to complain that the period of
probation had expired.
      “This court reached a similar conclusion in In re Griffin,
supra, 67 Cal.2d 343, where we explained: ‘Neither the probation
statutes nor the cases applying them support a holding that
expiration of the probationary period terminates the court's
jurisdiction of the subject matter. The statutes themselves
contemplate that such fundamental jurisdiction continues, for
they provide for the court’s determination of certain matters after

                                 9
the end of the probationary term. [¶] When . . . the court has
jurisdiction of the subject, a party who seeks or consents to action
beyond the court’s power as defined by statute or decisional rule
may be estopped to complain of the ensuing action in excess of
jurisdiction.’ [Citation.] In Griffin we applied that reasoning to
reject a claim that the trial court had exceeded its jurisdiction in
revoking probation after the end of the probation period when the
petitioner himself had requested the continuance of the
revocation hearing.” (In re Bakke, supra, 42 Cal.3d at p. 89.)
      Notably, the defendant in Ford did not request the
continuance that delayed the restitution hearing beyond his
probationary term. As the court explained, “estoppel can also
apply to a party who merely consents to a continuance to a date
beyond the court’s ordinary authority to act. [Citation.] We have
long recognized that a failure to object can constitute implied
consent to an act in excess of the court’s jurisdiction. [Citations.]
We have also held that a probationer’s conduct may signify
consent to the continuance of a proceeding, even if the
continuance extends the proceedings beyond the period during
which a statute requires a court to act.” (Ford, supra, 61 Cal.4th
at p. 288, italics added.)
      Ford’s reasoning applies squarely to the facts of this case.
By exercising her right to contest the victim’s medical bills,
Moore, who was represented by counsel throughout the
proceedings, initiated the series of continuances that eventually
pushed the restitution determination beyond her probationary



                                  10
term.3 She could have requested the hearing or objected to any of
those continuances at any time before the July 2, 2020 expiration
of her probationary term. Contrary to her claim that the
pandemic-compelled court closures left her “no meaningful
opportunity to object,” nothing prevented her attorney from
communicating with the court and prosecutor through written
submissions or emails. Nor does Moore identify any conceivable
prejudice from holding the restitution hearing after, rather than
before, the end of her probationary term. (See Ford, supra,
61 Cal.4th at p. 290.)
      In these circumstances we have no difficulty concluding
Moore impliedly consented to the court’s continued exercise of
jurisdiction. Permitting her to allow her probation to expire
without objection or notice to the court and only then belatedly to
object it had lost the jurisdiction that it expressly reserved to
fully adjudicate the amount of victim restitution would, in the
words of the Supreme Court, “ ‘trifle with the courts.’ ”4 (Griffin,
supra, 67 Cal.2d at p. 348.)

      3In the end, when the restitution hearing was finally held
in November 2020 Moore did not challenge the $24,637.89
amount the prosecution had requested a year earlier.
      4 Moore maintains estoppel does not apply because she did
not “knowingly” seek the continuances that resulted in setting
the hearing after her probation expired. Nothing in the record
supports her implied claim she was unaware the impending
termination of her probation might release her from the
obligation to compensate her victim for his losses. Nor does
anything in Ford (or any other authority Moore cites) require
that a party to be estopped by his or her conduct acted with such
knowledge or intent or “mis[led] the court.”

                                 11
      The application of estoppel is particularly warranted
because Moore agreed as a term of her plea bargain to
compensate her victim for his losses in an amount to be
determined at a later date pursuant to section 1202.4,
subdivision (f). She at no time objected to that condition, and
accepted all the benefits of her plea bargain. Permitting her to
effectively strike the plea agreement term by which she agreed to
pay full restitution would allow her to receive the benefits of her
bargain while releasing her from its commensurate obligations.
      Finally, even were estoppel inapplicable, we would reject
Moore’s contention that Waters and Hilton require reversal of the
restitution order. Applying various rules of statutory
interpretation, both opinions construe the restitution scheme to
hold the trial court loses jurisdiction to modify restitution when
the defendant’s probationary term expires, notwithstanding
article 1, section 28, subdivision (b) of our constitution and the
language of sections 1202.4, subdivision (f) and 1202.46. (Hilton,
supra, 239 Cal.App.4th at pp. 769, 777–782; Waters, supra,
241 Cal.App.4th at pp. 825, 829–831 [following Hilton].)
      We need not address their analysis and conclusions because
both are inapposite. Moore was expressly ordered to pay
restitution at sentencing and the court reserved jurisdiction for
that purpose. Shortly thereafter the court ordered her to pay a
stipulated amount of $11,284.07, and later, but still within
Moore’s probationary term, set a contested hearing on a new
claim for additional medical expenses. In sharp contrast, in
Waters the trial court did not order restitution until more than

                                 12
two years after the defendant’s probation had terminated—a
point on which the Waters court expressly distinguished Bufford,
supra, 146 Cal.App.4th 966. (Waters, supra, 241 Cal.App.4th at
pp. 825, 831, fn. 5.)
      Hilton is equally distinguishable. The trial court there
ascertained the amount of the victim’s losses and awarded full
restitution during the defendant’s probationary term. Moreover,
there was no suggestion the victim might have additional losses
until long after probation expired. (Hilton, supra, 239
Cal.App.4th at pp. 769–770, 781–782.) Not so here, where the
initial victim restitution claim notified Moore that additional
restitution might be sought and the People submitted a claim for
that additional restitution almost eight months before her
probation terminated.
      In sum, and in any event, we find Moore’s implicit consent
to the trial court’s exercise of jurisdiction after July 2, 2020
estops her from challenging it here.
                              DISPOSITION
      The restitution order is affirmed.




                                  13
                                   _________________________
                                   Ross, J.*


WE CONCUR:


_________________________
Pollak, P.J.


_________________________
Brown, J.




A161308 People v. Moore


      *Judge of the San Francisco Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                              14